Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuation system must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an actuation system" in claims 1, 6 and 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 6 and 17, it is unclear if the actuation system is being positively claimed. For the sake of prosecution, the examiner will consider the actuation system as not positively claimed and is only further defining the lugs.
	Claims 2-5, 7-16 and 18 are rejected under 35 U.S.C. 112(b) due to dependency. 

Claim 1 recites the limitation "the stiffeners" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “an actuation system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the actuation system in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20090228134 A1) in view of Barr et al. (WO 2008082437 A2) and further in view of Sakota (US 20140138481 A1).

Regarding Claim 1, Munk teaches a method for assembling a slat, for connection to an aircraft wing, comprising:
	assembling the stiffeners to the skin obtaining a skin sub-assembly (Fig. 1 lower flow
chart elements);
	- providing a spar (Fig. 2D element 36);
	assembling the lugs to the spar obtaining a spar sub-assembly (Fig. 1 middle flow chart
elements);
	Munk fails to explicitly teach providing a plurality of skin reinforcing stiffeners; providing a plurality of lugs for connection of an actuation system thereto, the actuation system being connected to the wing for adjustment of the slat position with respect to the wing; and assembling the spar sub-assembly to the skin sub-assembly to obtain the slat.
	However, Barr teaches providing a plurality of skin reinforcing stiffeners (Fig. 2 elements 30); and assembling the spar sub-assembly to the skin sub-assembly to obtain the slat (Shown in Fig. 11).
	Munk and Barr are both considered to be analogous to the claimed invention because they are
both in the same field of airplane wing/leading edge assembly design. It would have been obvious to
someone of ordinary skill in the art before the time of the claimed invention to modify the airplane wing
assembly of Munk to be used on the slat of Barr. Slats and wings are aerodynamic structures that are
constructed from spars, skins, stiffeners, and bolts, so the claimed invention could be used for both. Using the same method for both structures would simplify the process and increase production rates.
	Munk in view of Barr fails to teach providing a plurality of lugs for connection of an actuation system thereto, the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
(Fig. 1b element 41) for connection of an actuation system thereto (Fig. 1b element 70), the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
	Munk, Barr and Sakota are considered to be analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Munk with the slat of Barr and use the lugs from Sakota for coupling the slat to the actuation system. Leading edge slats are well known in the art to be coupled to actuation systems as they are often deployed during the landing to increase the drag. It is also well known in the art to use similar methods of manufacturing for aircraft wings, slats, and flaps. It would be obvious to someone of ordinary skill in the art to modify the manufacturing method of Munk to be used for slats or flaps.

Regarding Claim 2, Munk, Barr, and Sakota teach the limitations set forth in Claim 1.
Munk further discloses providing separate production lines for assembling the skin sub-assembly (Fig. 1 lower flow chart elements) and assembling the spar sub-assembly (Fig. 1 middle flow chart elements), wherein the skin sub-assembly and the spar sub-assembly can be produced in parallel (Parallel production lines shown in Fig. 1).

Regarding Claim 3, Munk, Barr, and Sakota teach the limitations set forth in Claim 1.
	Barr further discloses the slat is provided with end plates closing off the slat body at both ends as seen in a spanwise (Fig. 1 element 32).


Regarding Claim 4, Munk, Barr and Sakota teach the limitations set forth in Claim 1.
Barr further discloses providing a trailing edge profile to an upper end of the skin (“The trailing
edge of the upper skin 22 may be machined so as to possess the desired thickness and taper angle”, Page 8 lines 7-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20090228134 A1) in view of Barr et al. (WO 2008082437 A2), in view of Sakota (US 20140138481 A1) and further in view of Okabe et al. (US 20140209734 A1).

Regarding Claim 5, Munk, Barr and Sakota teach the limitations set forth in Claim 1.
	Munk, Barr and Sakota fail to teach mounting a rear cover to the spar and the skin for covering the rear side of the slat.
	However, Okabe teaches mounting a rear cover to the spar and the skin for covering the rear side of the slat (Fig. 2 element 5).
	Munk, Barr, Sakota, and Okabe are all analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assembling a slat disclosed by Munk, Barr and Sakota with the rear cover of Okabe. Doing so would allow for improved aerodynamics of the slat when deployed.


Claims 6-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2008082437 A2) in view of Overbergh et al. (US 20080237401), in view of Munk et al. (US 20090228134 A1) and further in view of Sakota (US 20140138481 A1).


Regarding Claim 6, Barr teaches a slat, for an aircraft wing, comprising:
a skin wherein an outer surface of the skin forms an aerodynamic surface of the slat
body (Fig. 1), wherein the skin comprises an upper skin part (Fig. 2 element 22) and a lower skin part (Fig. 2 element 24).
a plurality of skin reinforcing stiffeners are assembled to an inner surface of the skin (Fig. 2 elements 30);
a spar (Fig. 2 element 28) extending between the upper skin part and the lower skin part that is connected to the upper skin part and the lower skin part (Shown in Fig. 2);
Barr fails to teach the skin comprises an upper skin part and a lower skin part extending continuously from a leading edge of the skin, to form the complete aerodynamic outer surface of the slat in a single piece, such that the upper skin part extends further than the lower skin part seen in a direction along a chord line of the slat.
However, Overbergh teaches the skin (Fig. 3 element 18) comprises an upper skin part (Fig. 3 element 22) and a lower skin part (Fig. 3 element 20) extending continuously from a leading edge of the skin, to form the complete aerodynamic outer surface of the slat in a single piece, such that the upper skin part extends further than the lower skin part seen in a direction along a chord line of the slat (Shown in Fig. 3). 
Barr and Overbergh are both considered to be analogous to the claimed invention because they are both in the same field of airplane slat assembly design. It would have been obvious to someone of ordinary skill in the art before the time of the claimed invention to modify the airplane slat assembly of Barr to incorporate the extended upper skin of Overbergh. By having a continuous upper skin over the 
Barr and Overbergh fail to teach a skin sub-assembly and a spar sub-assembly.
However, Munk teaches a skin sub-assembly (Fig. 1 lower flow chart elements), and a spar sub-assembly (Fig. 1 middle flow chart elements).
Barr, Overbergh, and Munk are considered to be analogous to the claimed invention because they are in the same field of airplane wing/leading edge assembly design. It would have been obvious to
someone of ordinary skill in the art before the time of the claimed invention to modify the airplane wing
assembly of Munk to be used on the slat of Barr and Overbergh. Slats and wings are aerodynamic
structures that are constructed from spars, skins, stiffeners, and bolts, so the claimed invention could be
used for both. Using the same method for both structures would simplify the process and increase
production rates.
	Barr, Overbergh and Munk fail to teach the spar is provided with a plurality of lugs for connection of an actuation system thereto, the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
	However, Sakota teaches providing a plurality of lugs (Fig. 1b element 41) for connection of an actuation system thereto (Fig. 1b element 70), the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
	Barr, Overbergh, Munk and Sakota are considered to be analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Munk with the slat of Barr and use the lugs from Sakota for coupling the slat to the actuation system. Leading edge slats are well known in the art to be coupled to actuation systems as they are often deployed during the landing to increase the drag. It is also well 

Regarding Claim 7, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the stiffeners extend over the inner surface from the lower skin part to the
upper skin part (“The spar is bonded to the upper skin, lower skin, and the central core”, Page 3 lines 2-3).

Regarding Claim 8, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the spar of the spar sub- assembly has cutouts at an upper end thereof for
receiving the stiffeners of the spar sub-assembly therethrough (Fig. 2 stiffener elements 30 connected to the upper spar 30).

Regarding Claim 9, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses the spar of the spar sub-assembly comprises a spar body and flanges at an upper end and a lower end of the spar body, wherein the flanges are arranged for mating with the upper skin part and the lower skin part of the skin sub-assembly respectively (Fig. 6 shows the spars connecting to the upper and lower skin elements).

Regarding Claim 10, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses the spar of the spar sub- assembly is mechanically fastened to the skin of
the skin sub-assembly (Final stage of Fig. 1).


Regarding Claim 11, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses a spar body of the spar extends in an XY-plane (Fig. 2 element 36 shows to be in the XY-plane).

Regarding Claim 12, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses a trailing edge of the upper skin part is provided with a trailing edge profile (“The trailing edge of the upper skin 22 may be machined so as to possess the desired thickness and taper angle.”, Page 8 lines 7-9) over the spanwise length of the slat (Fig. 1).

Regarding Claim 14, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the lugs are connected to a spar body as well as to a flange mating the lower skin part (“The nose skin 49 is attached to the subassembly 45 using countersunk bolts”, Page 9 lines 24-25).

Regarding Claim 15, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the skin is at least one of a composite material (“The slat 20 broadly
comprises an upper composite skin 22, a lower composite skin 24 and a central core section”, Page 7
lines 8-9) or of a metallic material.

Regarding Claim 16, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the spar is at least one of a metallic material or of a composite material (“A spar 28, formed of precured composite materials is sandwiched between upper and lower skins 22”, Page 7 lines 3-5).

Regarding Claim 18, Barr, Overbergh, and Sakota teach the limitations set forth in Claim 17.
	Barr, Overbergh and Sakota fail to teach the skin and stiffeners are assembled to form a skin sub-assembly, and wherein the spar and lugs are assembled to form a spar sub-assembly, separate from the skin sub-assembly, wherein the skin sub-assembly and the spar sub-assembly are combined to form the slat.
However, Munk teaches the skin and stiffeners are assembled to form a skin sub-assembly (Fig. 1 lower flow chart elements), and wherein the spar and lugs are assembled to form a spar sub-assembly, separate from the skin sub-assembly (Fig. 1 middle flow chart elements), wherein the skin sub-assembly and the spar sub-assembly are combined to form the slat.
Barr, Overbergh, Sakota and Munk are considered to be analogous to the claimed invention because they are in the same field of airplane wing/leading edge assembly design. It would have been obvious to someone of ordinary skill in the art before the time of the claimed invention to modify the airplane wing assembly of Munk to be used on the slat of Barr and Overbergh. Slats and wings are aerodynamic structures that are constructed from spars, skins, stiffeners, and bolts, so the claimed invention could be used for both. Using the same method for both structures would simplify the process and increase production rates. It is also well known in the art to use similar methods of manufacturing for aircraft wings, slats, and flaps. It would be obvious to someone of ordinary skill in the art to modify the manufacturing method of Munk to be used for slats or flaps.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2008082437 A2) in view of Overbergh et al. (US 20080237401), in view of Munk et al. (US 20090228134 A1), in view of Sakota (US 20140138481 A1), further in view of Okabe et al. (US 20140209734 A1).

Regarding Claim 13, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr, Overbergh, Munk and Sakota fail to teach mounting a rear cover to the spar and the skin for covering the rear side of the slat.
	However, Okabe teaches mounting a rear cover to the spar and the skin for covering the rear side of the slat (Fig. 2 element 5).
	Barr, Overbergh, Munk, Sakota and Okabe are all analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assembling a slat disclosed by Munk, Barr Overbergh and Sakota with the rear cover of Okabe. Doing so would allow for improved aerodynamics of the slat when deployed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2008082437 A2) in view of Overbergh et al. (US 20080237401) and further in view of Sakota (US 20140138481 A1).

Regarding Claim 17, Barr teaches a slat (Fig. 1 element 20), for an aircraft wing, comprising:
	a skin wherein an outer surface of the skin forms an aerodynamic surface of the slat
body (Fig. 1), wherein the skin comprises an upper skin part (Fig. 2 element 22) and a lower skin part (Fig. 2 element 24).
	a plurality of skin reinforcing stiffeners are assembled to an inner surface of the skin (Fig. 2 elements 30);
	a spar (Fig. 2 element 28) extending between the upper skin part and the lower skin part
that is connected to the upper skin part and the lower skin part (Shown in Fig. 2);
	Barr fails to teach the skin comprises an upper skin part and a lower skin part extending

	However, Overbergh teaches the skin (Fig. 3 element 18) comprises an upper skin part (Fig. 3
element 22) and a lower skin part (Fig. 3 element 20) extending continuously from a leading edge of the
skin, to form the complete aerodynamic outer surface of the slat in a single piece, such that the upper
skin part extends further than the lower skin part seen in a direction along a chord line of the slat (Shown in Fig. 3).
Barr and Overbergh are both considered to be analogous to the claimed invention because they
are both in the same field of airplane slat assembly design. It would have been obvious to someone of
ordinary skill in the art before the time of the claimed invention to modify the airplane slat assembly of
Barr to incorporate the extended upper skin of Overbergh. By having a continuous upper skin over the
leading edge of the slat, there would be no connection points near the front. This would allow the slat to
be more aerodynamic.
	Barr and Overbergh fail to teach the spar is provided with a plurality of lugs for connection of an actuation system thereto, the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
	However, Sakota teaches providing a plurality of lugs (Fig. 1b element 41) for connection of an actuation system thereto (Fig. 1b element 70), the actuation system being connected to the wing for adjustment of the slat position with respect to the wing.
	Barr, Overbergh and Sakota are considered to be analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to .

Response to Arguments

Applicants arguments filed 01/18/2022 are fully considered. 
	Applicants arguments regarding the stiffeners on page 11 are considered, but not persuasive. The inventive concept of the instant application is having a separate skin sub-assembly and spar subassembly. Although Munk discloses the separate sub-assemblies for a wing, it is common in the art to use similar methods of manufacturing/design for aircraft wings, slats, and flaps. The amendment made to the stringers clarifying the “skin reinforcing” stringers just highlights the definition of a stringer, which Barr discloses.
Arguments regarding a plurality of lugs on page 12 are considered and persuasive. However, a new ground of rejection is made in view of Sakota (US 20140138481 A1).
Applicants arguments regarding the separate skin/spar sub-assemblies on page 13 are considered, but not persuasive. As stated above, the instant application uses a skin sub-assembly and a spar sub-assembly to fabricate a slat. Munk discloses a skin sub-assembly and a spar sub-assembly to create a wing. It is common in the art to assembly aerodynamic surfaces such as wings, slats, or flaps in a similar manor.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644